Citation Nr: 1004581	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service with the Philippine Guerillas from 
May 1943 to September 1945, and with the Philippine 
Commonwealth Army from September 1945 to March 1946.  He 
died in May 2005.  The appellant is his widow.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision by the 
United States Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In June 2009, the Board remanded the case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1310 based on her claim 
of entitlement to service connection for the cause of the 
Veteran's death.  The previous remand noted that the 
appellant's representative had pointed out that the complete 
records of the Veteran's terminal hospitalization at 
Veterans Memorial Medical Center in Quezon City were not of 
record and that records of the Veteran's treatment for 
tuberculosis in 2001 were relevant and should be obtained.

The appellant's representative contends that the Board's 
previous remand directives were not complied with and that 
the case should again be remanded.  Specifically, he 
contends that after the appellant returned a release that 
listed several medical care providers, the Remand and Rating 
Development Team (RRDT) sent the appellant a letter dated 
October 26, 2009, informing her that she needed to complete 
separate release forms for each hospital.  This letter 
stated that she was encouraged to send information as soon 
as she could and that if a response was not received "we may 
make a decision on your claim after 60 days.  However, you 
have up to one year from the date of this letter to submit 
the information and evidence necessary to support your 
claim."  Less than three weeks later, on November 13, 2009, 
the RRDT issued a supplemental statement of the case denying 
the claim.  On December 18, 2009, less than 60 days from the 
date of the October 26, 2009 letter, the appellant was 
informed that the case had been returned to the Board.

The appellant's representative requests that the case be 
remanded for full compliance with the remand instructions 
and to allow the appellant time to respond to the letter 
from the RRDT requesting separate release forms.  He also 
pointed out that records from the Veterans Memorial Medical 
Center, the site of the Veteran's terminal hospitalization, 
may be federal government records that would not require a 
release.  On remand, the AMC/RO should determine if that is 
the case. 

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See e.g. Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
information as to the sources of treatment 
for the Veteran's tuberculosis in 2001; 
after obtaining appropriate authorization 
from the appellant, obtain the records 
from the sources identified by the 
appellant.  The appellant should be 
allowed up to one year to return the 
requested information/release(s).  All 
records obtained should be associated with 
the claims folder.


2.  After obtaining appropriate 
authorization from the appellant (if 
necessary), contact Veterans Memorial 
Medical Center in Quezon City and request 
the complete records of the late Veteran's 
hospitalization at that facility in April 
and May 2005.  If a release is deemed 
necessary, the appellant should be allowed 
an adequate time to return the requested 
release.  All records obtained should be 
associated with the claims folder.

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


